In a comm nobis proceeding, the People appeal from an order of the Supreme Court, Kings County, entered March 11, 1963, which granted after a hearing defendant’s application to vacate a judgment of the former County Court, Kings County, rendered June 9, 1952 on his plea of guilty, convicting him of selling narcotic drugs (Penal Law, § 1751), and imposing sentence. Order reversed on the law and the facts; application denied; and judgment of conviction reinstated. The finding that defendant’s plea of guilty on April 28, 1952 was coerced is against the weight of the evidence. Defendant does not claim that he did not commit the crime to which he pleaded guilty. He did not state, at the time of his guilty plea, that he wanted to go to trial; his position was that although he wanted to plead guilty, he also wanted to make as good a bargain as he could with respect to sentence. He finally pleaded guilty only after a number of conferences between him and his retained counsel. Moreover, during the 10 years which have elapsed between the date of his plea on April 28, 1952 and this pending coram nobis application begun in March, 1962, the defendant never complained to anybody about any coercion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.